ROSE, Chief Justice,
dissenting.
The plaintiff-appellant putative father seeks to establish a parent-child relationship with a child who was born to the mother while she was married to another man. That the child was conceived through the union of the appellant and the mother before her marriage is not in dispute. It is also undisputed that the biological mother and father were not married when the child was conceived.
A presumption of natural parenthood attaches to the man to whom the mother was married when the child was born. § 14-2-102, W.S.1977. The putative father seeks to attack and overcome the presumption with proof that he is the natural father — which, it is agreed, he is in fact. The putative father’s appeal is spearheaded with the concept that his constitutional rights have been violated in that to enforce the statute against him is to give the mother, presumptive father and the child a right of action against him for purposes of proving a parent-child relationship (or absence of it), while the statute fails to provide him the same right of action. In other words, says the putative father, the statute does not give me a right of action which would allow me to overcome the presumption of natural parenthood in the wife’s husband with the resulting assumption of the lawful rights and obligations of parenthood in me. See § 14-2-104, W.S.1977.
It is argued by the mother, presumptive father and child that this statute is not available to the putative father for these purposes because — in a suit such as this where he seeks to assert the parent-child relationship — the putative father has no standing. The logic of the argument is that a putative father had no standing at common law to upset the family unity with an attack upon the presumption of parenthood which the presumptive father enjoys — the statute gives him no such standing — and thus he has no standing in the case at bar. I understand this to be the position of Justice Thomas' as expressed in his separate concurring opinion. It is urged that for these reasons, the putative father’s constitutional rights have not been infringed upon.
The opinion of the majority disposes of the appeal on the grounds that the denial of appellant’s petition, i.e., his right to attack the presumption of fatherhood in the mother’s husband, is bottomed in the fact that the statute which gives only the mother, presumptive father and child a right of action does not violate the putative father’s equal-protection and due-process rights as guaranteed by the Federal and State Constitutions. Of course, this manner of reso*1229lution presumes standing while rejecting the alleged constitutional shortcoming. In other words, according to the majority view, the putative father finds himself in a “Catch-22” situation1 because, while he gets to go to court, he can not win when he gets there, no matter what his legal or factual position might be.
I want to go back and see whether the appellant lacks standing; if he has no standing as Justice Thomas suggests, that ends it and I need not thereafter inquire whether the statute violates equal-protection and due-process concepts.
STANDING
Where does the appellant find such standing as will permit him to assert his parent-child relationship, thereby allowing him to test the presumption of fatherhood in the wife’s husband? Or, does the presumption — so far as the appellant is concerned— stand irrebuttable because the law does not give him access to the courts for the purpose of lodging an attack against it?
Preliminarily, I would observe that a putative father has standing to assert paternity if there is no presumptive father. Section 14-2-104(c), W.S.1977 provides:
“An action to determine the existence of the father and child relationship with respect to a child who has no presumed father under W.S. 14 — 2—102 may be brought by the child, the department of health and social services, the mother or personal representative of the child, the personal representative or a parent of the mother if the mother has died or is a minor, a man alleged or alleging himself to be the father, or the personal representative or a parent of the alleged father if the alleged father has died or is a minor.” (Emphasis added.)
Likewise a man whose position is that he is not the father could utilize the constitutional defenses upon which the appellant relies here as an affirmative response (equal protection and due process) should he find himself a defendant in an action where either the mother, presumed father or the child were attempting to establish his paternity through the utilization of § 14 — 2— 104, W.S.1977. But that is not the case here. In this case the appellant-biological father attacks a statute which denies him the right to assert his parental rights by urging equal-protection and due-process violations which arise out of the wording of the statute and the manner that it has, under these particular facts, been applied to his detriment.
When confronted with the standing defense, he argues that he has a fundamental right in the natural father-child relationship which is assertable against the presumption of fatherhood in the mother’s husband. I would agree that he does have such standing because he does have the right which he asserts. See DS v. Dept. of Public Assistance and Social Services, Wyo., 607 P.2d 911 (1980), discussed herein, infra. See also the recent 10th circuit decision in Blair v. Supreme Court of the State of Wyoming, 671 F2d 389, (1982), where Circuit Judge Seymour, speaking for the court, said:
“We recently recognized in Wise v. Bravo, 666 F.2d 1328, 1331 [80-1494, slip op. at 5] (10th Cir., 1981), that the relationship between parent and child is constitutionally protected.” Slip opinion at p. 2.
While the statutes do not give the putative father a right of action to assert parenthood, they do identify him as having a legal “parent and child relationship” with his offspring, and they make no exception *1230to this relationship where the child has a presumptive father. Section 14-2-101, W.S.1977 provides in relevant part:
“(a) As used in W.S. 14-2-101 through 14-2-120, ‘parent and child relationship’ means the legal relationship existing between a child and his natural or adoptive parents incident to which the law confers or imposes rights, privileges, duties and obligations. It includes both the mother and child relationship and the father and child relationship and extends equally to every child and parent regardless of the marital status of the parents.” (Emphasis added.)
By way of comment, it can surely be said that the putative father is one with respect to whom the law confers or imposes the
“ * * * rights, privileges, duties and obligations * * * ”
contemplated by this statute. To reach this conclusion, we need only to recall that § 14-2-104, W.S.1977, supra, allows the mother, child and presumed father to establish parenthood in the biological father. Unquestionably, this imposes upon the natural father a duty or obligation as contemplated by statute (“duties and obligations”), even where, as here, the child is conceived by unwed parents but born to the mother after marriage to another man who is, therefore, the presumptive father.
Section 14 — 2-101(b) enumerates those capable of establishing the parent-child relationship and at subsection (ii) provides that “the natural father” is one such person.
A man who is married to a woman at a time when she bears a child is, under § 14-2-102, the presumptive father of the child. The statute says:
“(a) A man is presumed to be the natural father of a child if:
“(i) He and the child’s natural mother are or have been married to each other and the child is born during the marriage. ‡ % * ft
But the presumption of fatherhood is rebut-table.
Subsection (b) provides:
“(b) A presumption under this section may be rebutted in an appropriate action only by clear and convincing evidence. If two (2) or more presumptions arise which conflict with each other, the presumption which on the facts is founded on the weightier considerations of policy and logic controls. A presumption is rebutted by a court decree establishing paternity of the child by another man.”
Therefore — in my judgment at least — the presumption of fatherhood in the wife’s husband is only that — a presumption — capable, as with other presumptions of being rebutted.
This leaves the question: Is the biological father one of those who may rebut the presumption?
I would answer this question in the affirmative. I would say the putative father has standing according to the following analysis.
We have a body of statutory law which says the following things: The putative father enjoys a parent-child relationship with his son. This father can assert his rights with respect to this relationship where there is no presumed father. Where there is a presumed father, says the statute the presumption of parenthood is not conclusive but is subject to rebuttal — even by the presumptive father as well as the mother and/or the child. While § 14-2-102 provides that any of the presumptions of fatherhood are subject to rebuttal, § 14-2— 104 fails to give a right of action for this purpose to the natural father while furnishing such right of action to the mother, presumptive father and child.
Since the presumption is rebuttable and the putative father has an interest, i.e., a parent-child relationship interest, I would conclude that he has standing to establish his interest and permit it to work for him in whatever way the law allows.
EQUAL PROTECTION
Once the putative father is permitted to go to court, i.e. once his standing is established, the question is: What rights may he enforce?
*1231I would hold that he can successfully attack the constitutionality of a statute which fails to give him a right of action to enforce his parent-child relationship while such statute gives this right to the mother and gives to her the further right to allege, prove and enforce the putative father’s parent-child obligations — as being in violation of his rights of equal protection under the Federal and Wyoming Constitutions.
The majority opinion rejects appellant’s constitutional attack when it holds that the statutory scheme is not an invidious gender-based classification and does not affect a substantial interest of the appellant so as to deny him equal protection and due process of law. With both of these conclusions I must disagree.
The statute, in my judgment, is unconstitutional because it impermissibly discriminates between natural mothers and those who assert paternity or are admitted to be the natural father in that the classification, while substantially relating to an important government interest, does not by its own terms, achieve the protection of the worthwhile purpose that it proclaims.
The statutory scheme contained in § 14-2-104 invidiously discriminates on the basis of sex in one obvious way. Under the statute the biological mother is permitted to bring an action to disrupt the family unit (consisting of the mother, presumed father and child) in order to declare paternity in another — namely, the biological father (as in a bastardy proceeding), while the biological father is prevented from doing the same, i.e., bringing suit to establish his parent-child relationship, which, perforce, would carry with it the self-same family unit disruption and bastardy ramifications.
In other words, why is it — asks the natural father — that the law permits the mother of the child born of our union to institute a suit against me which has the effect of interrupting the harmony of the family unit (which, arguendo, she enjoys with our child and the presumed father) the purpose of which suit is to prove that I am the biological father for purposes of enforcing child support and other parental obligations— thus causing the child to be exposed as a bastard — while I, the natural father, do not have standing to assert my rights of parenthood — which assertion will admittedly have the identical socially unacceptable consequence, i.e., the potential disruption of the family unit and the bastardization of the child?
The majority opinion justifies the classification described by the statute on the ground that the legislative enactment is simply recognizing an obvious difference between the sexes, which is that women bear children and give birth to them, while men do not. This biological truism does not impress me as one which the statute is designed to recognize as a reason for giving the natural mother the right to bring a paternity suit while denying this same right to the natural father. In any case, the fact that the mother bears and births the child while the father does not, is not perceived to be such a classifying incident as should preclude the mother from suing the natural father to establish the parent-child relationship. So why should it be such a gender-based classification as should preclude the putative father’s suit to establish the same thing?
Even though the mother carried and gave birth to the child, this bears no significant relationship to the question which asks why she can lawfully disrupt the family unit and bastardize the child while at the same time the biological father is precluded from protecting his right to establish his parent-child relationship, with identical attendant results. To recognize a sex distinction, as in Michael v. Superior Court of Sonoma County, 450 U.S. 464, 101 S.Ct. 1200, 67 L.Ed.2d 437 (1981)2 instead, the statute is admittedly designed to legitimize the child *1232and encourage family unity. The method utilized to achieve this purpose is fault-ridden because the scheme permits the mother, the presumptive father or the child to transgress the statutory goals, while denying the natural father the same right. For me, such a classification is clearly invidious, and the statute would have to satisfy the proper constitutional scrutiny before I could hold it constitutional.
The proper scrutiny or standard to be utilized in determining whether or not a given classification based on sex violates the equal-protection clause has been stated on several occasions. In order to pass constitutional muster, the gender-based classification must further important governmental objectives and be substantially related to the achievement of those goals. The equal-protection review standard was described in Caban v. Mohammed, 441 U.S. 380, 99 S.Ct. 1760, 60 L.Ed.2d 297 (1979) as follows:
“Gender based distinctions must serve [important] governmental objectives and must be substantially related to the achievement of these objectives in order to withstand judicial scrutiny under the equal protection clause.” (Emphasis added.) 441 U.S. at 388, 99 S.Ct. at 1765.
See also; Craig v. Boren, 429 U.S. 190, 97 S.Ct. 451, 50 L.Ed.2d 397 (1976); Reed v. Reed, 404 U.S. 71, 92 S.Ct. 251, 30 L.Ed.2d 225 (1971).
Nobody could quarrel with the governmental objectives that are identified and embraced in the majority opinion. Those objectives are said to be the protection of a state interest in legitimizing the child, the result of which is to further and strengthen the unity of family life. Such interests certainly rise to a level of important governmental objectives. R. McG. v. J. W., Colo., 615 P.2d 666, 670 (1980). The problem in this case is that we really are not permitted to judge this classification on the issue of whether or not we are pursuing a worthwhile governmental interest because the statute itself destroys its own presumed high purpose. That is — if it is the purpose of the statute that the family unit be preserved (and thus the necessity for refusing to give to the father a right of action to establish the parent-child relationship) this purpose self-destructs when, in the next breath, we permit the mother to file suit against the natural father, with the same undesirable consequence that the State relies upon to justify the classification in the first place.
The issue in this appeal is not, therefore, whether the governmental ends are worthwhile, but whether or not the means sought to attain them are faulty. It is not sufficient that the ends are of high purpose; they must be not only that — of high purpose — but the classification must also be shown to be constituted in a way to reasonably further these ends. Furthermore, the classification may not be arbitrary, must be reasonable and must be bottomed in a concept of difference which has a logical relation to the legislation’s objective so that all who are similarly situated will be treated alike. Caban v. Mohammed, 441 U.S. at 391, 99 S.Ct. at 1767.
“ * * * [T]he unquestioned right of the State to further these desirable ends by legislation is not in itself sufficient to justify the gender-based distinction * *. Rather, under the relevant cases applying the Equal Protection Clause it must be shown that the distinction is structured reasonably to further these ends * * * [S]uch a statutory ‘classification must be reasonable, not arbitrary, and must rest upon some ground of difference having a fair and substantial relation to the object of the legislation, so that all persons similarly circumstanced shall be treated alike. * * Caban v. Mohammed, 441 U.S. at 391, 99 S.Ct. at 1767.
In this case, the State cannot demonstrate why the biological mother, of necessity, must be treated in a manner different from the way the biological father is treated. To allow the natural mother, according to her own whims, to bring a paternity action, even when the family unit is strong, and without a showing of some kind of necessity — financial or otherwise — is to grind into the legislative scheme a means *1233by which the legitimate and worthwhile statutory objectives can be methodically destroyed. To further point out the inherent weaknesses of the statute, it is to be remembered that the presumed father, under § 14-2-102(a), can also, at his own whim, destroy or negate the government’s goals.
In analyzing this statute with respect to an equal-protection attack, the Colorado Supreme Court in R. McG. v. J. W., supra, puts it well when it says:
“This statutory scheme creates more than a difference in treatment of natural mothers and fathers. It establishes contrary treatment. Although a statutory classification under the intermediate level of scrutiny need not be tailored precisely to the interest sought to be achieved, it must at least mesh substantially with the purpose that the statutory classification is designed to accommodate. The statutory classification and corresponding difference in treatment created by section 19-6-107(1) fail to pass constitutional muster under equal protection doctrine. Section 19-6-107(1) exemplifies a gender-based classification predicated on an overbroad generalization that a mother has a legitimate interest in establishing a determination of paternity in a non-spousal father, while such father has no interest in establishing a determination of paternity in himself. See, e.g., Caban v. Mohammed, supra; Stanley v. Illinois, 405 U.S. 645, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972); cf. Quilloin v. Walcott, 434 U.S. 246, 98 S.Ct. 549, 54 L.Ed.2d 511 (1978) (unwed father, who never sought custody of eleven-year-old minor child, was granted full hearing on his interest in child, but his interest cannot prevent child’s adoption by natural mother’s husband). Under the circumstances present here, the claiming natural father, no less than the mother, must have the right to establish the significant relationship of paternity as to the child he has allegedly sired.” Id. at 671.
■ Therefore, the classification is not substantially related to the achievement of important and valid governmental objectives, and, as to the putative father, results in a denial of equal protection of the law.
DUE PROCESS
I also believe that the failure of § 14-2-104 to grant the putative father standing to establish his paternity denies him due process of law. The majority opinion concludes that the biological father is not denied due process because he fails to demonstrate any fundamental interest which is infringed upon, or which would require some form of hearing. I disagree with this conclusion because it flies directly in the face of Stanley v. Illinois, 405 U.S. 645, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972). In Stanley v. Illinois, the United States Supreme Court said:
“The private interest here, that of a man in the children he has sired and raised, undeniably warrants deference and, absent a powerful countervailing interest, protection. It is plain that the interest of a parent in the companionship, care, custody, and management of his or her children ‘come[s] to this Court with a momentum for respect lacking when appeal is made to liberties which derive merely from shifting economic arrangements.’ Kovacs v. Cooper, 336 U.S. 77, 95, 69 S.Ct. 448, 458, 93 L.Ed. 513 (1949) (Frankfurter, J., concurring).
“The Court has frequently emphasized the importance of the family. The rights to conceive and to raise one’s children have been deemed ‘essential,’ Meyer v. Nebraska, 262 U.S. 390, 399, 43 S.Ct. 625, 626, 67 L.Ed. 1042 (1923), ‘basic civil rights of man,’ Skinner v. Oklahoma, 316 U.S. 535, 541, 62 S.Ct. 1110, 1113, 86 L.Ed. 1655 (1942), and ‘[rjights far more precious . . . than property rights,’ May v. Anderson, 345 U.S. 528, 533, 73 S.Ct. 840, 843, 97 L.Ed. 1221 (1953). ‘It is cardinal with us that custody, care and nurture of the child reside first in the parents, whose primary function and freedom include preparation for obligations the state can neither supply nor hinder.’ Prince v. Massachusetts, 321 U.S. 158, 166, 64 S.Ct. 438, 442, 88 L.Ed. 645 (1944). The integrity of the family unit has found protec*1234tion in the Due Process Clause of the Fourteenth Amendment, Meyer v. Nebraska, supra, 262 U.S. at 399, 43 S.Ct. at 626, the Equal Protection Clause of the Fourteenth Amendment, Skinner v. Oklahoma, supra, 316 U.S., at 541, 62 S.Ct., at 1113, and the Ninth Amendment. Griswold v. Connecticut, 381 U.S. 479, 496, 85 S.Ct. 1678, 14 L.Ed.2d 510 (1965) (Goldberg, J., concurring).
“Nor has the law refused to recognize those family relationships unlegitimized by a marriage ceremony. The Court has declared unconstitutional a state statute denying natural, but illegitimate, children a wrongful-death action for the death of their mother, emphasizing that such children cannot be denied the right of other children because familial bonds in such cases were often as warm, enduring, and important as those arising within a more formally organized family unit. Levy v. Louisiana, 391 U.S. 68, 71-72, 88 S.Ct. 1509,1511, 20 L.Ed.2d 436 (1968). ‘To say that the test of equal protection should be the “legal” rather than the biological relationship is to avoid the issue. For the Equal Protection Clause necessarily limits the authority of a State to draw such “legal” lines as it chooses.’ Glona v. American Guarantee & Liability Ins. Co., 391 U.S. 73, 75-76, 88 S.Ct. 1515, 1516, 20 L.Ed.2d 441 (1968).
“These authorities make it clear that, at the least, Stanley’s interest in retaining custody of his children is cognizable and substantial.” Stanley v. Illinois, supra, 405 U.S. at 651-652, 92 S.Ct. at 1212-13.
We embraced the Stanley doctrine in DS v. Dept. of Public Assistance & Social Services, supra, 607 P.2d at 918, where we said:
“In addition, we are helped in our task by a large body of state and federal constitutional law defining the interests individuals have in their family associations. The right to associate with one’s immediate family is a fundamental liberty protected by the state and federal constitutions. Stanley v. Illinois, 405 U.S. 645, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972) (integrity of the family unit protected by the due-process clause of the Fourteenth Amendment); and Shapiro v. Thompson, 394 U.S. 618, 634, 89 S.Ct. 1322, 22 L.Ed.2d 600 (1969) (implication that liberties guaranteed by the federal constitution are fundamental). See, also, State ex rel. Heller v. Miller, 61 Ohio St.2d 6, 399 N.E.2d 66 (1980). Analysis of the Wyoming Constitution and case law also leads to the conclusion that the right to associate with one’s family is a fundamental liberty. Article 1, Sections 2, 6, 7 and 36, Wyoming Constitution; Washakie County School District Number One v. Herschler, Wyo., 606 P.2d 310 (1980); Matter of Adoption of Voss, Wyo., 550 P.2d 481 (1976); and In re Adoption of Strauser, 65 Wyo. 98, 196 P.2d 862 (1948).”
See also Blair v. Supreme Court of the State of Wyoming, supra.
It is well established, therefore, that the putative father has a constitutionally protected right to participate in the support, maintenance and upbringing of his minor child. It is an interest that the state cannot ignore. In my judgment, it is also one that I believe the state cannot take away without providing the putative father with a hearing. As noted earlier, the statute is designed to achieve important governmental objectives. However, here § 14-2-104 attempts to ignore the biological father’s constitutional rights to establish a relationship with the child he has sired. In my mind, the scheme is a blatant denial of due process because the presumption of fatherhood in the mother’s husband operates to prohibit the natural father from establishing the parent-child relationship.3 In my *1235judgment, the putative father cannot constitutionally be precluded from establishing the father-child relationship without the state at least affording him a right to be heard. Arguably, under Quilloin v. Walcott, 434 U.S. 246, 98 S.Ct. 549, 54 L.Ed.2d 511 (1978), the court could deny the putative father the right to pursue his parental rights under his established relationship for the reason that it would not be in the child’s best interests, but this result could only be reached after the putative father is provided with a hearing on the matter. Since § 14-2-104 fails to provide for such a procedure it is a denial of the biological father’s rights of due process.
Finally, I cannot adopt the position taken by Justice Thomas in his concurring opinion, since he would only give standing to a biological father who arguably would not desire to establish the father-child relationship in the first place.
I would have reversed.

. Justice Brown told us in Panhandle Eastern Pipe Line Company v. Smith, Wyo., 637 P.2d 1020, 1023, n.3 (1981) what “Catch-22” meant when he said:
“In the novel Catch-22, Group Headquarters let its men request a medical release if they thought they were on the verge of a nervous collapse. When Yossarian, a bombardier, asked the doctor for a release, the doctor refused. He told Yossarian the catch was that his recommendation for a release had to be approved by Group, and Group never approved any of them. The doctor later said to Yossarian that Group couldn’t let the crazy people go home, as no one else but a crazy person would fly the bombing missions willingly. J. Heller, Catch-22, Simon and Schus-ter (1955, 1961).”


. In Michael v, Superior Court of Sonoma County, supra, the Supreme Court of the United States, in a plurality opinion, upheld the California statutory rape statute which allowed only men to be prosecuted because a purpose of the statute was to recognize that only minor females could become pregnant as a result of the illegal sexual act. A primary purpose of the statute was considered to be the reduction of teenage pregnancy.


. In Stanley v. Illinois, supra, Caban v. Mohammed, supra, and Quilloin v. Walcott, infra, the Supreme Court of the United States placed some significance on the fact that the challenging party had previously established some parent-child relationship. Such factors, however, merely served to further tip the scales in the balancing process in favor of the natural father’s right to due process. Here, the legislative scheme, in my mind, is a stronger denial of due process because the state attempts to re*1235ject the natural father’s rights without giving him the opportunity to ever establish them.